 Case 5:19-cv-00222-JPB Document 24 Filed 10/01/19 Page 1 of 2 PageID #: 118




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING

JONATHAN MURRAY,

              Plaintiff,

v.                                                      CIVIL ACTION NO. 5:19-CV-222
                                                        (BAILEY)
MELISSA SAVILLE

              Defendant.

MELISSA SAVILLE,

              Counter Claimant,

V.


JONATHAN MURRAY,

              Counter Defendant.

     ORDER GRANTING DEFENDANT’S SUPPLEMENTAL MOTION TO DISMISS

       Presently pending before this Court is Defendant’s Supplemental Motion to Dismiss

[DoG. 20]. On October 1, 2019, the plaintiff filed his Response [Doc. 23], wherein he

concedes he has no good faith basis to argue that resjudicata does not apply regarding

jurisdiction” and agrees that this matter should be dismissed without prejudice for want of

jurisdiction. Upon consideration, the Motion [Doc. 20] is GRANTED. Accordingly, this

matter is hereby DISMISSED WITHOUT PREJUDICE.                 In light of the above, the

Evidentiary Hearing scheduled for October 2, 2019, is hereby CANCELLED. Additionally,

Plaintiff Jonathan Murray’s Motion to Dismiss Counterclaim [Doc. 6] is MOOT.

       It is so ORDERED.


                                             1
Case 5:19-cv-00222-JPB Document 24 Filed 10/01/19 Page 2 of 2 PageID #: 119




     The Clerk is directed to transmit copies of this Order to all counsel of record herein.

     DATED: October 1,2019.




                                         JO’LWPRESTON BAILEY
                                         UNITED STATES DISTRICT JUDGE




                                           2
